Case: 19-50851      Document: 00515546043        Page: 1    Date Filed: 08/31/2020




         United States Court of Appeals
              for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 31, 2020
                                 No. 19-50851                           Lyle W. Cayce
                                                                             Clerk

 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Nathan Darnell McDowell,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 7:16-CR-119-1


 Before Smith, Willett, and Duncan, Circuit Judges.
 Jerry E. Smith, Circuit Judge:
        The district judge revoked Nathan McDowell’s supervised release
 (“SR”) after finding he violated three conditions of his release by assaulting
 and robbing another with a firearm. Though he raised no objection at the
 revocation hearing, McDowell contends the district court erred in consider-
 ing the victim’s out-of-court statements without specifically finding good
 cause to contravene McDowell’s right to confrontation. Because it’s not
 clear that district courts must make that finding sua sponte, and because any
 such error would not have affected McDowell’s substantial rights, we find no
 plain error and affirm.
Case: 19-50851      Document: 00515546043         Page: 2     Date Filed: 08/31/2020




                                  No. 19-50851


                                        I.
        In 2016, McDowell was sentenced to one year of imprisonment and
 three years of SR for distributing cocaine. Two years later, the government
 initiated revocation proceedings, alleging that McDowell had violated three
 conditions of SR by committing another crime, possessing a firearm, and
 associating with others engaged in criminal activity.
        The government’s allegations stemmed from an assault and robbery
 of which McDowell was accused. The victim called 911 for assistance min-
 utes after the assault, reporting that he had been assaulted and robbed by
 McDowell, whom he knew personally, and two others he did not know. The
 victim told the 911 dispatcher that McDowell threatened him with a handgun,
 punched and kicked him, and robbed him. A few hours later, the victim went
 to the police station and made a formal report with the same allegations. A
 few days later, Detective Justin Caid followed up with the victim to interview
 him about the assault, and the victim again identified McDowell as his
 assailant.
        At the revocation hearing, McDowell pleaded not true to the allega-
 tions. The victim did not testify, and no physical evidence was entered. The
 only evidence identifying McDowell as the victim’s assailant was Caid’s
 testimony.
        Caid testified that he listened to the recording of the 911 call and that
 the victim identified McDowell, said that he and two others had assaulted
 and robbed him, and said that McDowell had a handgun. Caid also testified
 that the victim sounded “out of breath” and “stressed out” and told the 911
 dispatcher he had fled the scene in fear that McDowell would return and
 shoot him.
        Caid then relayed two other instances of the victim’s telling his story.
 He testified that the victim came to the police department a few hours after




                                        2
Case: 19-50851     Document: 00515546043           Page: 3   Date Filed: 08/31/2020




                                    No. 19-50851


 the assault and made the same allegations. Finally, Caid testified that a few
 days later he interviewed the victim at his home, where the victim again
 stated that McDowell assaulted him and had a handgun.
        Although McDowell’s counsel argued the victim’s untested credibil-
 ity rendered the evidence insufficient, no hearsay or due process objection to
 the testimony was ever raised. The district court accepted the testimony
 without comment and, based on it, found that McDowell had violated the
 conditions of SR and revoked it.

                                        II.
        McDowell contends on appeal that the district court violated his due
 process rights by admitting hearsay testimony without making a specific find-
 ing of good cause to dispense with his right to confront the witness against
 him. Though the Confrontation Clause does not apply to revocation pro-
 ceedings, “[b]ecause a person’s liberty is at stake,” defendants have a due
 process right “to confront and cross-examine adverse witnesses.” United
 States v. Grandlund, 71 F.3d 507, 509−10 (5th Cir. 1995). “[U]nlike the Sixth
 Amendment’s unconditional right to confront witnesses at trial,” that right
 is qualified. United States v. Jimison, 825 F.3d 260, 263 (5th Cir. 2016). The
 district court may deny confrontation if it specifically finds good cause for
 doing so. Id.
        In determining whether there is good cause, courts must balance the
 defendant’s interest in confronting the particular witness against the govern-
 ment’s interest in the matter. Grandlund, 71 F.3d at 510. When the court
 excuses confrontation, it “must specifically find good cause and must make
 the reasons for its finding part of the record.” United States v. Minnitt,
 617 F.3d 327, 333 (5th Cir. 2010). The district court made no such finding on




                                         3
Case: 19-50851        Document: 00515546043              Page: 4      Date Filed: 08/31/2020




                                       No. 19-50851


 the record. It is based on that omission that McDowell appeals.
         Because McDowell did not object in the district court, we review for
 plain error only. FED. R. CRIM. P. 52(b); United States v. Williams,
 847 F.3d 251, 254 (5th Cir. 2017). To establish plain error, McDowell must
 show “(1) an error or defect not affirmatively waived; (2) that is ‘clear or
 obvious, rather than subject to reasonable dispute’; and (3) that affected his
 substantial rights.” United States v. Ponce-Flores, 900 F.3d 215, 217 (5th Cir.
 2018) (quoting Puckett v. United States, 556 U.S. 129, 135 (2009)). If he can
 show all three, we should exercise our discretion to correct the error only if
 it “seriously affects the fairness, integrity or public reputation of judicial
 proceedings.” Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016)
 (quoting United States v. Olano, 507 U.S. 725, 736 (1993)).
         For two reasons, the district court’s failure to make a specific good-
 cause finding is not plain error. First, it is neither clear nor obvious that a
 court is required to make such a finding where the defendant makes no hear-
 say or confrontation objection. Though there is ample authority requiring an
 explicit good-cause finding, those cases differ from this one because there the
 respective defendants objected on confrontation grounds. See, e.g. Jimison,
 825 F.3d at 262; Minnitt, 617 F.3d at 331; Grandlund, 71 F.3d at 509.
 McDowell concedes that he made neither a hearsay nor a due process objec-
 tion. Instead, he maintains that pointing to the victim’s untested credibility
 in closing argument was enough to place the issue before the district court.
 But that is both too general and too far removed from the testimony at issue
 to be construed as a relevant objection. 1
         There is no authority requiring a specific good-cause finding in the


         1
           Cf. United States v. Stanfield, 360 F.3d 1346, 1360 (D.C. Cir. 2004) (finding a
 request to subpoena a hearsay declarant insufficiently specific to count as an objection).




                                             4
Case: 19-50851         Document: 00515546043                Page: 5       Date Filed: 08/31/2020




                                         No. 19-50851


 absence of an objection. On the contrary, the limited persuasive authority
 available indicates district courts are not required to make such a finding sua
 sponte. 2 Nor would it be sensible to require courts to do so. Absent an objec-
 tion, the district court has no reason to know it should be balancing a defen-
 dant’s confrontation interest against the government’s interests. And the
 contrary rule could create a perverse incentive for defendants to withhold an
 objection specifically hoping the court might neglect to conduct a test it has
 not been notified it must do.
         In any event, an error, to be plain, must be clear under current law.
 Ponce-Flores, 900 F.3d at 218. The absence of authority and contrary persua-
 sive authority are enough to muddy the clarity required for an error to be
 plain. Id. at 218−19.
         Second, because of the nature of the particular hearsay at issue,
 McDowell cannot show the district court’s omission—were it a clear error—
 affected his substantial rights, i.e., “affected the outcome of the district court
 proceedings.” Puckett, 556 U.S. at 135 (quoting Olano, 507 U.S. at 734). Had
 the court conducted a sua sponte balancing test, it could have found good
 cause to consider, at the very least, the 911 call without confrontation.
         The Confrontation Clause entitles defendants to cross-examine out-
 of-court declarants only where their statements are testimonial. See Crawford
 v. Washington, 541 U.S. 36, 50−53 (2004). The due process right to confront
 witnesses in revocation proceedings is a qualified version of that right. Due
 Process’s more limited requirements cannot exceed the bounds of the Sixth
 Amendment right. Therefore, there is no due process right to cross-examine



         2
          See, e.g., United States v. Mendoza, 414 F. App’x 714, 718 (5th Cir. 2011) (per
 curiam); Stanfield, 360 F.3d at 1359–60; United States v. Pratt, 52 F.3d 671, 677 n.4 (7th Cir.
 1995); United States v. Alaniz-Alaniz, 38 F.3d 788, 791 (5th Cir. 1994).




                                               5
Case: 19-50851     Document: 00515546043         Page: 6    Date Filed: 08/31/2020




                                  No. 19-50851


 nontestimonial declarants in revocation proceedings.
        Statements made in response to an ongoing emergency on a 911 call
 are not testimonial. Davis v. Washington, 547 U.S. 813, 828−29 (2006);
 United States v. Polidore, 690 F.3d 705, 712 (5th Cir. 2012). The call to 911
 identifying McDowell as the assailant was placed minutes after the assault.
 The victim sounded “out of breath” and “stressed out” and reported that
 he had “fled the scene in fear that McDowell would return and shoot him.”
 Those statements are not akin to live testimony. See Davis, 547 U.S. at 828.
 Therefore, they do not trigger the requirements of the Confrontation Clause,
 let alone due process.
        McDowell thus cannot show that even if the district court had con-
 ducted a sua sponte balancing, it would have found good cause to prohibit the
 use of the 911 call. Nor can he show that the 911 call on its own, without the
 follow-up police report or interview with Caid, would not have been enough
 to support the judge’s finding that the allegation was true. Therefore,
 McDowell’s substantial rights were not affected.
        AFFIRMED.




                                       6